Title: To Alexander Hamilton from James McHenry, 11 May 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War department May 11. 1799.

If the new recruiting instructions have not been forwarded to the several Officers who are inlisting men for the regiments of Artillery and four old regiments of Infantry, whose names & places of rendezvous are contained in the list some time since sent you, I would suggest the propriety of your transmitting them as early as possible together with the law making an alteration in the ration.
Will it not be proper that the several Contractors should be notified of the alteration that they may govern themselves accordingly?
I am Sir   with great respect   Your obed servant
James McHenry
Major General Hamilton
